Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 1 of 43




                                                       1:18-CV-299
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 2 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 3 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 4 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 5 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 6 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 7 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 8 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 9 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 10 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 11 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 12 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 13 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 14 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 15 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 16 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 17 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 18 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 19 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 20 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 21 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 22 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 23 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 24 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 25 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 26 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 27 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 28 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 29 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 30 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 31 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 32 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 33 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 34 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 35 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 36 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 37 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 38 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 39 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 40 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 41 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 42 of 43
Case 1:18-cv-00299-SPB Document 1 Filed 10/03/18 Page 43 of 43
